  1   Stephen D. Finestone (125675)
      Jennifer C. Hayes (197252)
  2   Ryan A. Witthans (301432)
      FINESTONE HAYES LLP
  3   456 Montgomery Street, 20th Floor
      San Francisco, California 94104
  4   Telephone: (415) 616-0466
      Facsimile: (415) 398-2820
  5   sfinestone@fhlawllp.com
      jhayes@fhlawllp.com
  6   rwitthans@fhlawllp.com

  7   Attorneys for
      Creditor Aggreko
  8

  9                              UNITED STATES BANKRUPTCY COURT

 10                              NORTHERN DISTRICT OF CALIFORNIA

 11                                     SAN FRANCISCO DIVISION

 12   In re                                              Case No. 19-30088-DM
                                                         Chapter 11
 13   PG&E CORPORATION,                                  Hon. Dennis Montali

 14             Debtor-in-Possession.

 15                                                      Case No. 19-30089-DM
      In re                                              Chapter 11
 16                                                      Hon. Dennis Montali
      PACIFIC GAS AND ELECTRIC
 17   COMPANY,                                           AGGREKO’S RESPONSE TO CERTAIN
                                                         FIRST DAY MOTIONS
 18             Debtor-in-Possession.
                                                         Date: January 31, 2019
 19                                                      Time: 10:00 a.m.
                                                         Ctrm: 450 Golden Gate Ave., 16th Floor
 20                                                             San Francisco, CA 94102
 21

 22             Aggreko hereby files its Response to Certain First Day Motions and in support thereof

 23   states as follows:

 24            On January 29, 2019, the above-captioned Debtors (the “Debtors”) filed voluntary chapter

 25   11 bankruptcy petitions and seventeen first-day motions, including the Lien Claimants Motion

 26   (Dkt. No. 13) 1, the Operational Integrity Suppliers Motions (Dkt. No. 12), the DIP Financing

 27   Motion and related Seal Motion (Dkt. Nos. 23, 25), and the NOL Motion (Dkt. No. 10).

 28
      1
          All docket reference numbers are to Case No. 19-30088.

                                                      1
Case: 19-30089      Doc# 115     Filed: 01/30/19    Entered: 01/30/19 18:36:15      Page 1 of 3
  1          1.      Lien Claimants Motion: The Lien Claimants Motion seeks authority for the

  2   Debtors to pay prebankruptcy obligations totaling $54,700,000 owed to providers of maintenance

  3   and repair services that may be permitted to assert liens (e.g. materialmen’s/mechanics’ liens)

  4   against Debtors’ property and equipment if Debtors fail to pay prebankruptcy amounts owed to

  5   those parties. 2 Debtors seek authority to pay and discharge, on a case-by-case basis, the lien claims

  6   that Debtors believe have created, or could give rise to, a lien against Debtors’ property or

  7   equipment, regardless of whether the lien claims arose prior to or after the bankruptcy filing date.

  8   Aggreko supports the Lien Claimants Motion so long as it encompasses the unpaid work Aggreko

  9   completed for Debtors prior to January 29, 2019, which totals approximately $2,853.342.50.

 10   Aggreko is informed and believes that an as-yet quantified portion of these unpaid, prebankruptcy

 11   sums relate to its provision of maintenance and repair services to Debtors with respect to which

 12   Aggreko may be permitted to assert liens, including materialmen’s and mechanics’ liens against

 13   Debtors’ property and equipment if Debtors fail to pay these prebankruptcy amounts owed to

 14   Aggreko.    To the extent the Lien Claimants Motion seeks to exclude Aggreko from payment,

 15   Aggreko reserves the right to object to the interim and final relief sought in such Motion and to file

 16   an objection to the Lien Claimants Motion.

 17          2.      Operational Integrity Suppliers Motion: The Operational Integrity Suppliers

 18   Motion seeks authority for Debtors to pay pre-bankruptcy obligations totaling $116,200,000

 19   (approx. 5.5% of Debtors’ total $2.1 billion trade debt as of the bankruptcy filing) owed to certain

 20   vendors, suppliers, service provides, and the like that are deemed by Debtors to be essential to

 21   protecting the public health and safety and maintaining the going-concern value and integrity of

 22   Debtors’ business and operations.       Debtors define the “Operational Integrity Suppliers” as

 23   companies that fall into three primary categories: (i) companies that provide goods and services

 24   necessary for safe and reliable electric and natural gas service; (ii) companies that provide goods

 25   and services related to outages; and (iii) companies that provide goods and services in connection

 26   with Debtors’ operation and decommissioning of their nuclear reactor power units. Aggreko is

 27
      2
 28    The Lien Claimants Motion also seeks authority to pay an additional $10,800,000 to natural gas
      shippers and natural gas storage facilities providers.

                                                       2
Case: 19-30089     Doc# 115      Filed: 01/30/19     Entered: 01/30/19 18:36:15        Page 2 of 3
  1   informed and believes that an as-yet unquantified portion of the prebankruptcy amount owed by

  2   Debtors to Aggreko satisfies one or more of the categories specified in the Operational Integrity

  3   Suppliers Motion. Aggreko supports the Operational Integrity Suppliers Motion, to the extent it

  4   encompasses those services provided to Debtors by Aggreko that fall within the scope of the

  5   Operational Integrity Suppliers Motion. To the extent the Operational Integrity Suppliers Motion

  6   seeks to exclude Aggreko from payment, Aggreko reserves the right to object to the interim and

  7   final relief sought in such Motion and to file an objection to the Operational Integrity Suppliers

  8   Motion.

  9          3.         DIP Financing Motion, Seal Motion, NOL Motion: Aggreko is unaware at this

 10   time of any objection to the DIP Financing Motion, Seal Motion, and/or NOL Motion. However,

 11   in an abundance of caution, Aggreko reserves its rights to object to these Motions and the relief

 12   sought therein.

 13    Dated: January 30, 2019                          FINESTONE HAYES LLP
 14

 15                                                     By: Jennifer C. Hayes
                                                        Jennifer C. Hayes
 16                                                     Attorneys for Creditor Aggreko
 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                                      3
Case: 19-30089     Doc# 115       Filed: 01/30/19   Entered: 01/30/19 18:36:15      Page 3 of 3
